IfcW-/*
                     ELECTRONIC RECORD



                                                           AGGRAVATED
                                                           SEXUAL ASSAULT &
                                                           AGGRAVATED
COA#      04-13-00300-CR                 OFFENSE:          ASSAULT

           RICHARD M. LOPEZ V. THE
STYLE: state of texas                    COUNTY:           BEXAR

COA DISPOSITION:   AFFIRMED              TRIAL COURT: 379™ DISTRICT COURT


DATE: 10/22/14             Publish: NO   TCCASE#:         2009CR5395




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          RICHARD M. LOPEZ V. THE
STYLE:    STATE OF TEXAS                        CCA#:       lfc4S-/¥
         APPELLANTS           Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

                                               JUDGE:

DATE:     a*/0y/j0/r                           SIGNED:.                PC:_

JUDGE:     &&<**--                  T-         PUBLISH:                DNP:




                                                                       MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: